              Case 2:21-mj-30296-DUTY ECF No. 1, PageID.1
                                           AUSA:    DePorre Filed 06/11/21 Telephone:
                                                                            Page 1 of(810)
                                                                                       11 766-5177
AO 91 (Rev. ) Criminal Complaint             Special Agent:          Harris, FBI                  Telephone: (810) 239-5775

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                 Eastern District of Michigan
                                                                                            Case: 2:21−mj−30296
United States of America                                                                    Assigned To : Unassigned
   v.                                                                                       Assign. Date : 6/11/2021
Noe Garza,                                                                 Case No.         Description: IN RE: UNITED
                                                                                            STATES V. NOE GARZA




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of November 20, 2020 & November 26, 2020 in the county of                     Genesee          in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 922(g)(1)                                   Felon in possession of a firearm
18 U.S.C. § 922(k)                                      Possession of a firearm with an obliterated serial number
21 U.S.C. § 841(a)                                      Distribution of controlled substances
18 U.S.C. 924(c)                                        Carrying a firearm during and in relation to a drug trafficking crime).




         This criminal complaint is based on these facts:
I have probable cause to believe that on November 20, 2020, and November 26, 2020, in the Eastern District of Michigan, Noe Garza
violated 18 U.S.C. § 922(g)(1) (possession of firearms and ammunition by a prohibited person;; 21 U.S.C. § 841(a) (distribution of
controlled substances); 18 U.S.C. 924(c) (carrying a firearm during and in relation to a drug trafficking crime); and that on November
26, 2021, in the Eastern District of Michigan, Noe Garza violated 18 U.S.C. § 922(k) (possession of a firearm with an obliterated serial
number).



✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      H. Dann Harris, Special Agent, FBI
                                                                                            Printed name and title
6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

Date: June 11, 2021                                                                           Judge’s signature

City and state: Detroit, MI                                           Kimberly G. Altman, United States Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.2 Filed 06/11/21 Page 2 of 11




                                    AFFIDAVIT

      1.     I have been employed as a Special Agent of the Federal Bureau of

Investigation (FBI) since September 2003. I have been assigned to the Detroit

Division, Flint Resident Agency since December 2006. I have been involved in

numerous investigations of firearms, trafficking of illegal drugs and street gang

investigations resulting in successful federal prosecutions.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, my review of reports and other materials prepared

by those who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all details or all facts of which I am aware relating to this

investigation.

      3.     Other law enforcement officers and I are currently investigating Noe

Garza for various federal offenses including violations of 18 U.S.C. § 922(g)(1)

(possession of firearms and ammunition by a prohibited person; 18 U.S.C. § 922(k)

(possession of a firearm with an obliterated serial number); 21 U.S.C. § 841(a)

(distribution of controlled substances); 18 U.S.C. 924(c) (carrying a firearm during

and in relation to a drug trafficking crime).

                                           1
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.3 Filed 06/11/21 Page 3 of 11




      4.    On November 20, 2020, the Burton Police Department (BPD),

Burton, Michigan, which is within Genesee County Michigan, was contacted

regarding the sale of drugs by an individual identified as “Noe” from room 124 of

the Burton Inn. Upon arrival at the Burton Inn, management of the property

requested Burton Police immediately evict the occupants of room 124 based on

information involving the sale of narcotics by individuals in the room. BPD Officer

Michael Catlin was provided with a key to the room by management.

      5.    Officer Catlin knocked and announced “police” at room 124, and he

requested the residents come to the door, Officer Catlin observed individuals

within the room through sheer curtains and could also hear movement within the

room. Occupants of the room were not compliant and did not come to the door.

Officer Catlin utilized the room key provided by management and opened the door.

Officer Catlin observed Noe Garza and a female as being the occupants. Garza

continued to not comply with commands to leave to room and he began to move

towards the bed. Garza looked towards the bed on several occasions. Officer

Catlin entered the room and observed a silver revolver on the bed near a baggie

containing an amount of white rock like substance. Garza and the female were

both detained and removed from the room.




                                         2
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.4 Filed 06/11/21 Page 4 of 11




      6.     Garza was advised of his Miranda Rights and agreed to talk with

Officer Catlin. Further, Garza signed a consent to search form for the room as he

was the registered occupant. Garza was placed in a BPD police vehicle in

handcuffs.

      7.     Officer Catlin confirmed the location of a silver Smith and Wesson

handgun on the single bed in the middle of the room. Next to the handgun was

located a large plastic bag containing multiple other smaller baggies. The large

bag contained two (2) large baggies of suspected methamphetamine, four (4)

baggies of suspected Fentanyl, two (2) baggies with a rock like substance

suspected to be crack cocaine (cocaine base), and one hundred sixty-five (165)

dosage units of suspected acid/LSD. Also located were five (5) live rounds of .38

special ammunition contained within the handgun and five (5) additional live

rounds. Officer Catlin also located a silver box on the table within room 124

which contained a scale and a bindle of suspected heroin. The items located were

seized as evidence.

      8.     A search of Garza revealed $1,100 in United States currency in

Garza’s front left pocket along with an additional room key which was tested and

unlocked room 124.




                                         3
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.5 Filed 06/11/21 Page 5 of 11




      9.        An interview of Garza was conducted. Garza admitted the

substances in the bag on the bed near the firearm were methamphetamine and

fentanyl. Garza admitted he did not have a job and sold drugs for income. Upon

inquiry about the handgun located near the suspected methamphetamine and

Fentanyl, Garza advised the handgun was for protection. Garza was aware he was

a convicted felon and had previously been sentenced to prison for sale and delivery

of narcotics.

      10.       On November 26, 2020, at approximately 9:15 a.m., Metro Police

Authority (MPA), a law enforcement agency within Genesee County, Michigan,

received information that an unidentified individual was concealing merchandise

on their person within the Meijer store located at 2474 West Hill Road, Flint,

Michigan. MPA Officer Steven Fisher and MPA Sergeant Johnson were advised

the individual stealing merchandise was outside of the store without paying for the

items and had entered a white Pontiac Grand Prix that was still located in the

parking lot.

      11.       At approximately 9:30 a.m., Sergeant Johnson and Officer Fisher

approached the white Pontiac Grand Prix and observed two subjects inside the

vehicle. The vehicle was occupied by Noe Garza and a male subject (S-1). S-1

was the individual observed by the Meijer employee concealing merchandise

                                           4
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.6 Filed 06/11/21 Page 6 of 11




inside the store. Both individuals were removed from the vehicle and placed in

handcuffs.

      12.    During a search of Garza’s person incident to arrest, Officer Fisher

located seventeen (17) Subuxone doses in Garza’s right front pocket. Garza

advised the Subuxone was his “prescription for the month” and further advised he

used two (2) Subuxone strips per day and had fourteen (14) Subuxone strips in his

possession. Garza advised officers he recently purchased the white Pontiac Grand

Prix and did not have registration for the vehicle at the time of the incident. Garza

advised he was unaware of S-1 stealing items from Meijer.

      13.    Following the arrest of Garza and Hutchinson, Officer Fisher searched

the white Pontiac Grand Prix. Located within the vehicle was the following items

including, but not limited to, the following: approximately 0.3 grams of suspected

methamphetamine located in a metal tray between the drivers seat and the drivers

door, two (2) Subuxone doses located under the drivers seat, one (1) live round of

9mm ammunition located between the drivers seat and the center console, a black

and green “Digiweigh” digital scale located in the center console, approximately

9.3 grams of suspected marijuana located on the center console, approximately

816.3 grams of suspected marijuana in a fine powder form contained within a

black “Fila” backpack in the vehicle’s back seat, approximately 222.3 grams of

                                          5
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.7 Filed 06/11/21 Page 7 of 11




suspected marijuana contained within an “Adidas” bag in the vehicle’s back seat,

approximately 456.3 grams of suspected marijuana contained within a black “Air

Jordan” bag in the vehicles trunk. Additionally, items stolen from Meijer and

returned to the store were located. The items stolen include the following: four (4)

pair of “Franklin” batting gloves contained within an “Easton” backpack in the

vehicle’s back seat, two (2) “Mace” pepper spray case contained within the

“Easton” backpack in the vehicle’s back seat and the “Easton” backpack. One (1)

hypodermic syringe was also located in the rear passenger side of the vehicle.

The syringe was not seized due to biohazard concerns.

      14.    At the MPA office, Garza was read his Miranda Right by Officer

Fisher. Garza waived his Miranda Rights and agreed to speak with Officer Fisher.

Garza advised Officer Fisher that on November 20, 2020, Garza’s hotel room at

the Burton Inn was raided by police. Law enforcement seized money and

methamphetamine from the hotel room, but Garza was not taken to jail. Garza

admitted the money in Garza’s pocket was from the sale of marijuana and

Subuxone. Garza did not possess a marijuana caregiver or patient card. Garza

advised he had a prescription for the Subuxone, but Garza sells half of his doses to

other people. Garza indicated the methamphetamine in the white Pontiac Grand

Prix belonged to S-1. Garza advised he was a convicted felon, denied ever having

                                          6
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.8 Filed 06/11/21 Page 8 of 11




a firearm in the vehicle and denied knowledge of the 9mm ammunition located in

the vehicle.

         15.   A subsequent search of the MAPS prescription system revealed that

Garza did not have a prescription for Subuxone and had not for the past two (2)

years.

         16.   Under MPA policy inventory of impounded vehicles, all areas of the

vehicle which may contain property shall be searched including containers. MPA

officers searched the white Pontiac Grand Prix after it was towed to a lot at

Alexander’s Towing. During a search of the engine compartment, MPA Officer

Grocholski located a black mesh bag concealed behind the vehicle’s battery.

Contained within the black mesh bag was a Ruger EC9s pistol. Contained within

the pistol was a magazine along with six (6) live 9mm rounds of ammunition. No

live round was located in the chamber of the firearm. The serial number of the

firearm had been obliterated/altered/destroyed.

         17.   Following the two incidents described above, Mount Morris

Township Police Department (MMTPS) Sergeant Laurie Salem reviewed recorded

jails calls of Garza during his incarceration in the Genesee County Jail for the

November 26, 2020 arrest. On December 16, 2020, at approximately 2:42 p.m.,

inmate Garza placed a call to 810-884-9032. During the call with another

                                          7
   Case 2:21-mj-30296-DUTY ECF No. 1, PageID.9 Filed 06/11/21 Page 9 of 11




individual, Garza stated “No one’s gonna touch you you, yo. I still got the stake. I

still got the stake. My ma got it in the car. They, the cop never found it. Stupid

fucking Metro police never found my fucking banger. They dumb as fuck yo. Look

it, get me the fuck out yo, I gonna bang all they shit ….” Based on my review of

the call, I know that when Garza stated he was “gonna bang all they shit” he was

referring to members of a street gang, not to law enforcement officers.

      18.    I have successfully completed specialized training in the identification

of firearms and interstate nexus in August 2019. I am aware the aware the Smith

& Wesson (Smith & Wesson Brands, Inc.), .38 Special caliber revolver, Model

442, Serial Number BPM7760 seized by Burton PD; and the Ruger (Sturm, Ruger

and Company, Inc.), 9mm, semi-automatic pistol, Model EC9s, with an obliterated

serial number seized by Metro PD; were both manufactured outside the State of

Michigan and are firearms as defined in Chapter 44, Title 18, United States Code.

      19.    A criminal history check of the State of Michigan 7th Circuit Court

records reported the following felony convictions which are punishable by a term

of imprisonment which exceeds one year:

             x Case Number 13-32408-FH – Convicted February 19, 2013 –

                Maintaining a Drug Vehicle and Possession of Marijuana.




                                           8
Case 2:21-mj-30296-DUTY ECF No. 1, PageID.10 Filed 06/11/21 Page 10 of 11




            Sentenced April 22, 2013 to ninety (90) days in jail with eighteen

            months (18) probation. July 2013 probation violation.

         x Case Number 13-33330-FH - Convicted August 9, 2013 – Assault

            with a Dangerous Weapon. Sentenced September 3, 2013 ninety

            (90) days in jail with twenty-four (24) months probation.

            December 2014 probation violation.

         x Case Number 15-36802-FH – Convicted July 27, 2015 – Felony

            Firearm, Possession of a Firearm by a Felon, Delivery of a

            Controlled Substance (two (2) counts), and Possession of

            Marijuana. Sentenced November 5, 2015 to two (2) years in

            prison for Possession of a Firearm by a Felon and Delivery of a

            Controlled Substance along with two (2) years consecutive

            sentence for Felony Firearm.

         x Case Number 19-45082-FH – Convicted May 14, 2019 –

            Possession of Methamphetamine and Controlled substance

            Possession less than 25 grams. Sentenced June 28, 2019 to one

            hundred twenty (120) days in jail consecutive due to Garza being

            on parole at the time of the offense.



                                      9
  Case 2:21-mj-30296-DUTY ECF No. 1, PageID.11 Filed 06/11/21 Page 11 of 11




      20.    Based on the foregoing, I have probable cause to believe that on

November 20, 2020, and November 26, 2020, in the Eastern District of Michigan,

Noe Garza violated 18 U.S.C. § 922(g)(1) (possession of firearms and ammunition

by a prohibited person;; 21 U.S.C. § 841(a) (distribution of controlled substances);

18 U.S.C. 924(c) (carrying a firearm during and in relation to a drug trafficking

crime); and that on November 26, 2021, in the Eastern District of Michigan, Noe

Garza violated 18 U.S.C. § 922(k) (possession of a firearm with an obliterated serial

number).


                                       ___________________________________
                                       H. Dann Harris
                                       Special Agent
                                       Federal Bureau of Investigation


Sworn to before me and signed in my presence and/or by reliable electronic means

on this 11th day of June, 2021.




Hon. Kimberly G. Altman
United States Magistrate Judge




                                         10
